DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Fig. 1A repeats the designation “100”. It is believed that the left-hand “100” (shown below) should instead read “110”, as it points to the tissue guard.
Fig. 2 repeats the designation “210”. It is believed that the lower “210” (shown below) should instead read “212”, as it points to the body of the tissue guard. 
    PNG
    media_image1.png
    374
    309
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    378
    386
    media_image2.png
    Greyscale


 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piskun et al. (Patent No. US 8,961,407 B2).
Regarding claim 1, Piskun et al. discloses a tissue guard (Figs. 54-55), comprising: a body (482) defining an open proximal end (open upper end), an open distal end (open lower unmarked end), and a lumen (lumen in 482 through which 480 travels) extending through the body (482) between the open proximal end (open upper end) and the open distal end (open lower unmarked end); and a lip (488) extending radially outwardly (488 extends upwards and outwards, claim language does not require it to extend at a perpendicular angle from the body) from the open proximal end of the body (482), the lip (488) including a plurality of spaced-apart cut-outs (shown below) defined about the outer circumference of the lip (488) to define a plurality of tabs (shown below) of the lip (488), each tab (shown below) including an outer edge segment (outer peripheral edge of the tabs), wherein the body (482) and the lip (488) are monolithically formed as a single piece of material (488 and 482 do not separate).

    PNG
    media_image3.png
    439
    445
    media_image3.png
    Greyscale

With respect to claim 2, Piskun et al. further discloses wherein the lip (488 in Figs. 54-55) is directly connected to the open proximal end of the body (upper end of 482).
With respect to claim 3, Piskun et al. further discloses a collar (edge portion between 488 and 482 in Figs. 54-55, shown below) disposed between and interconnecting the open proximal end of the body (482) and the lip (488), the collar (shown below) monolithically formed as part of the single piece of material with the body (482) and the lip (488).

    PNG
    media_image4.png
    417
    445
    media_image4.png
    Greyscale

Regarding claim 6, Piskun et al. further discloses a plurality of longitudinally extending spines (ridges/threads on the exterior of 482 that extend longitudinally up and down the surface of 482 in Figs. 54-55) formed on an exterior of at least one of the body (482) or the lip (488) (the spines/ridges are formed on the body, 482).
Regarding claim 7, Piskun et al. further discloses a plurality of radially-extending spines (ridges/threads on the exterior of 482 that extend radially around the surface of 482 in Figs. 54-55) formed on an exterior surface of at least one of the body (482) or the lip (488) (the spines/ridges are formed on the body, 482).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 4-5, the subject matter of “an outwardly-facing channel extending about an outer circumference of the collar; a plurality of slots spaced-apart about an inner circumference of the collar, the slots defined through the collar and disposed in fluid communication with the channel; and a connection port disposed in fluid communication with the channel” could not be found and was not suggested in the prior art of record.
	The best prior art is Piskun et al. which fails to disclose these features. Furthermore, it would not be obvious to modify Piskun et al. to include these features.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 8 and 15 filed on 05/20/2020 could either not be found or was not suggested in the prior art of record.
With respect to claim 8, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of an access device including a proximal end portion, a distal end portion, and a body extending between the proximal end and distal end portions, the body defining a passageway extending therethrough, and wherein the proximal end portion defines an overhang extending radially inwardly into the passageway; wherein the outer edge segments of the lip are configured to engage the overhang to thereby engage the tissue guard within the access device, in combination with the other limitations of the independent claim.
	The closest prior art is Piskun et al., which discloses a tissue guard (Figs. 54-55), comprising: a body (482) defining an open proximal end (open upper end), an open distal end (open lower unmarked end), and a lumen (lumen in 482 through which 480 travels) extending through the body (482) between the open proximal end (open upper end) and the open distal end (open lower unmarked end); and a lip (488) extending radially outwardly (488 extends upwards and outwards, claim language does not require it to extend at a perpendicular angle from the body) from the open proximal end of the body (482), the lip (488) including a plurality of spaced-apart cut-outs (shown below) defined about the outer circumference of the lip (488) to define a plurality of tabs (shown above) of the lip (488), each tab (shown above) including an outer edge segment (outer peripheral edge of the tabs), wherein the body (482) and the lip (488) are monolithically formed as a single piece of material (488 and 482 do not separate).
	However, Piskun et al. fails to disclose an access device comprising an overhang extending radially-inwardly into the passageway wherein the outer edge segments of the lip are configured to engage the tissue guard within the access device. Furthermore, the prior art of record does not suggest any motivation to modify the Piskun et al. disclosure to arrive at these features. The device of Piskun et al. is not contemplated for use with an additional access device, therefore it would not be obvious for one of ordinary skill in the art to combine this device with an access device, particularly one with the structural features (such as the overhang) as claimed.
With respect to claim 15, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of an outwardly facing channel extending about an outer circumference of the collar; a plurality of slots spaced-apart about an inner circumference of the collar, the slots defined through the collar and disposed in fluid communication with the channel; and a connection port disposed in fluid communication with the channel; and first tubing configured to couple to the connection port at a first end of the first tubing, in combination with the other limitations of the independent claim.
	The closest prior art is Ip et al. (PGPub US 2019/0110786 A1), which discloses a tissue guard (545 in Fig. 5A), including: a body (560) defining an open proximal end (upper end of 560), an open distal end (lower end of 560), and a lumen extending through the body (560) between the open proximal end and the open distal end; a lip (535) extending radially outwardly from the open proximal end of the body (560); and a collar (550) disposed between and interconnecting (550 connects 535 to 560 in Fig. 5B, via coupling mechanisms 570) the open proximal end of the body (upper end of 560) and the lip (535).
	However, Ip et al. fails to disclose an outwardly facing channel extending about an outer circumference of the collar; a plurality of slots spaced-apart about an inner circumference of the collar, the slots defined through the collar and disposed in fluid communication with the channel; and a connection port disposed in fluid communication with the channel; and first tubing configured to couple to the connection port at a first end of the first tubing. While Ip et al. discloses slots (574) and a connection port (571) with first tubing (530), it fails to disclose the outwardly facing channel connected in fluid communication to each of them. Furthermore, the prior art of record does not suggest any motivation to modify the Ip et al. disclosure to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roberts et al. (PGPub US 2008/0082084 A1) teaches a tubing/evacuation system (see Fig. 1) that is similar to that of the current invention.
Pribanic (Patent No. US 8,968,191 B2) teaches a two-part access system (300 in Fig. 3) comprising an access guide and an inner tissue guard member.
Mantell (PGPub US 2008/0033344 A1) teaches a tissue guard (10 in Fig. 1) comprising a body (14) with a lumen extending therethrough (16 and 18), and a lip (12) comprising cut-outs (24) which define tabs (portion of 12 extending between each pair of cut-outs 24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771       

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771